Citation Nr: 0828859	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO. 04-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of Agent 
Orange exposure. 

2. Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling. 

3. Entitlement to an increased rating for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to 
March 1975. The record also reflects service in Naval 
Reserve, including periods of active duty for training in 
August 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2002 and 
October 2002 from the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2006, the veteran and his spouse provided 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ). A transcript of that hearing is of 
record and associated with the claims folder. 

As a matter of clarification, in September 2006, the Board 
remanded the claims for further development, including that 
pertaining to the veteran's asserted disability resulting 
from exposure to herbicides in Vietnam, while a member of the 
U.S. Navy. Since the issuance of the Board's September 2006 
remand, the controlling law may have been changed as to the 
question of whether a veteran with Naval service may be 
presumed to have been exposed to herbicides as asserted while 
in Vietnam. 

This follows a decision by the United States Court of Appeals 
for Veterans Claims (Court), which issued a decision in Haas 
v. Nicholson, 20 Vet.App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides. VA appealed 
the Court's decision in Haas to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit). 

In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006 the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas. The specific claims 
affected by the stay include such as the one presently before 
the Board, based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam. In 
Haas v. Peake, No. 2007-7037 (Fed. Cir. May 8, 2008), the 
Federal Circuit reversed and remanded the Court's 2006 Haas 
decision. However, the Haas stay remains in effect. 

Because the Haas stay impacts the issue of service connection 
for residuals of Agent Orange exposure, to include skin 
disorders and neuropathy, this matter will be addressed in a 
separate and forthcoming decision once the Haas stay is 
lifted.


FINDINGS OF FACT

1. The veteran's chondromalacia, patella, left knee, is 
productive of pain and limitation of motion to no less than 
zero degrees of extension and flexion of 110 degrees. 

2. The veteran's chondromalacia, patella, right knee, is 
productive of pain and limitation of motion to no less than 
zero degrees of extension and flexion of 110 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia, patella, left knee, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2007). 

2. The criteria for a rating in excess of 10 percent for 
chondromalacia, patella, right knee, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in March 2002, May 2003, October 2003, 
September 2004, and May 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
April 2008. Further, since the preponderance of the evidence 
is against the claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 


As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in October 2003 as to evidence he should 
provide VA to substantiate his claims. He was told that he 
should provide information as to the effect his knee 
disability had on him and how it had increased in disability. 
He was told he could submit statements discussing his 
disabilities' symptoms from people who have witnessed how 
they affect him. He was told that VA could assist him in 
obtaining medical records, employment records, and records 
from other Federal agencies. 

In February 2005, August 2005, and April 2008, the veteran 
was issued Supplemental Statements of the Case (SSOCs) which 
readjudicated the claims and in the process, reiterated to 
the veteran the rating criteria. He was informed in his 
April 2008 SSOC, that he had 60 days to provide additional 
comments or evidence to support his claims. None was 
received. Thus, any error in failing to provide the veteran 
sufficient notice at the outset did not affect the essential 
fairness of the claims, and post-adjudicatory notice rendered 
any facial non-compliance with Vazquez-Flores not 
prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. There are no known 
additional records or information to obtain. The veteran was 
offered a Board hearing and testified at a videoconference 
hearing in January 2006. The Board remanded the claims in 
September 2006 for further development, and the veteran was 
provided an additional VA examination in March 2008 to 
further evaluate his left and right knee disability claims. 
There is no further evidence to obtain. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Increased Ratings 

The veteran contends that chondromalacia patella of the right 
and left knees is more severe than the current evaluations 
reflect. The veteran maintains that he has stiffness, pain, 
and burning of his knees. Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Service connection was established for bilateral 
chondromalacia, patella by rating decision of November 1975. 
A noncompensable rating was assigned effective from 
March 1975. By rating decision of May 2004, chondromalacia 
patella, the left knee rating was increased to 10 percent and 
the disability rating of chondromalacia patella, right knee, 
was also increased to 10 percent, both effective 
January 2002. The evaluation of the disabilities have been in 
effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.71a, Under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable rating. Flexion limited to 
45 degrees warrants a 10 percent rating. To warrant a 
20 percent rating, flexion must be limited to 30 degrees. 
Finally, flexion limited to 15 degrees is rated 30 percent. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5261, extension limited to 5 degrees warrants a 
noncompensable rating. Extension limited to 10 degrees 
warrants a 10 percent rating. To warrant a 20 percent rating, 
extension must be limited to 15 degrees. Extension limited to 
20 degrees warrants a 30 percent rating. A 40 percent rating 
is warranted for extension limited to 30 degrees. Finally, 
extension limited to 45 degrees is rated 50 percent. 

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) codified at 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. See 
VAOPGCPREC 9-2004. 

Under 38 C.F.R. § 4.71a,Diagnostic Code 5257, a 10 percent 
evaluation contemplates slight subluxation or lateral 
instability. To warrant a 20 percent evaluation, moderate 
subluxation or lateral instability must be shown. A 
30 percent evaluation is warranted for severe subluxation or 
lateral instability. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45.

Functional loss of the knees is considered in light of the 
inability of the knees to perform work-like movements with 
respect to normal excursion, strength, speed, coordination, 
and endurance. 38 C.F.R. § 4.40. Factors to consider include 
the following: less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; pain on movement, 
swelling, deformity, and atrophy of disuse; instability of 
station; disturbance of locomotion; and interference with 
sitting, standing, and weight bearing. 38 C.F.R. 
§ 4.45.

VA treatment records show that the veteran was seen in 
May 2002. In addition to other complaints, he complained of 
knee pain since the 1970's. He stated that he had taken 
Tylenol and Advil for the pain. Examination showed that the 
gait was normal and he was able to stand on his heels and 
toes. He was seen for right and left knee pain in April 2003. 
Examination showed no effusion, warmth, or erythema. There 
was tenderness medially, with pain on stress movement. There 
was no laxity. X-rays of the knees were pending. The 
assessment was arthralgia of the knees. Later that month, x-
rays proved normal. 

The veteran underwent VA examination in May 2003. He 
complained of bilateral knee pain for many years. He had been 
seen by orthopedics with treatment by prescriptions, to no 
avail. He had not been provided physical therapy or 
injections, or surgery for his disorder. He stated that he 
was unable to work because of his knees and his inability to 
hardly move. He denied effusion in his knees. He also denied 
erythema or significant warmth of the knees, only that he 
experienced constant pain of both knees. There was no 
significant stiffness or decrease in range of motion nor any 
significant lack of endurance. He stated that he would not do 
any significant exercise or strenuous labor because of the 
pain in his knees. He stated that the pain was 7-8/10 in his 
right knee and 4-5/10 in his left knee. He indicated he had 
no locking or crepitus unless he was going up or down stairs. 

Physical examination revealed that the veteran had passive 
range of motion of the right knee from 0 to 130 degrees and 
active range of motion was 0 to 125 degrees. Left knee motion 
was 0 to 130 degrees on passive and active range of motion. 
The range of motion was only minimally tender on maximum 
flexion of the right knee. He had significant retropatellar 
facet pains and he had positive patellofemoral grind, 
bilaterally. He was unable to sublux his patella. He had pain 
medially with McMurray's testing on the right, but the 
examiner was unable to palpate a click. He had negative 
McMurray's testing on the left. He was stable to varus and 
valgus stress testing, although in valgus stress on the 
right, he had medial joint line pain. There was no edema 
distally. He fully sensated in all dermatomal regions. He 
walked with a nonantalgic gait and he had a normal tandem 
gait. On the right, he had little tenderness to the 
infrapatellar tendon insertion, but he stated that he did not 
necessarily recreate his pain. X-rays from April 2003 showed 
fairly well-maintained joint space. 

The examiner reported that the veteran had a mild amount of 
pain with range of motion, more so on the right than on the 
left and it was certainly conceivable that this pain could 
further limit his function with activities that would 
aggravate chondromalacia such as climbing stairs, squatting, 
or other activities where he was carrying loads with a fair 
amount of ambulation. However, the examiner indicated that it 
was not completely feasible to express any of this in terms 
of additional limitation of motion or accurately predict how 
much limitation of function he would get with any degree of 
medical certainty. 

VA treatment records show that the veteran was seen in 
July 2003 for bilateral knee pain with no specific injury, no 
popping, locking, swelling, or instability. He complained of 
pain with ambulation with no increase with stairs. Physical 
examination showed full range of motion of the knees with no 
effusion. X-rays showed in November 2003, he was seen again 
for bilateral knee pain with ambulation over long distances. 
He was also measured for knee braces and instructed to 
continue kinesiotherapy. 

In January 2006, the veteran and his spouse testified at a 
videoconference before the undersigned VLJ. He testified that 
he had burning of his kneecaps, more on the right than on the 
left. He also related that he wore knee braces all of the 
time except when driving. He indicated that he had problems 
negotiating stairs, and that he had knee pain throughout the 
night. His spouse stated that his night pain was continuous. 
His knees never collapsed or buckled but he had worse knee 
pain when it was cold outdoors. He also testified that he 
sought pool therapy for his knee pain. 

Pursuant to the Board's September 2006 Board remand, the 
veteran underwent VA examination in March 2008. He reported 
anterior bilateral knee pain. He indicated that he wore knee 
braces and was able to walk one block. He also indicated that 
he rode his bicycle to get around. 

Physical examination revealed that his lower extremities were 
neurovascularly intact to motor and sensory function grossly. 
Bilateral knee range of motion was 0 to 110 degrees. Active 
and passive range of motion were the same and there was no 
change with repetition as he had pain throughout the full arc 
of motion. He was stable to varus and valgus stress. There 
was no evidence of ankylosis, effusion, atrophy, or gross 
instability. X-rays of the left and right knees showed no 
fracture, dislocation or boney destructive lesion. Joint 
spaces were well maintained. The diagnostic assessment was 
bilateral knee chondromalacia patella. 

The examiner indicated that there was mild discomfort 
associated with the examination of both knees. He further 
observed that it was conceivable that the pain could further 
limit function as described particularly with repetition. 
However, the examiner stated that it was not feasible to 
express any of this in terms of additional limitation of 
motion as these matter could not be determined with any 
degree of medical certainty. 

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
left and right chondromalacia patella warrant no more than 
the currently assigned 10 percent evaluation in each knee. 
The medical evidence of record shows that the veteran's knee 
disability did not show any subluxation or lateral 
instability, necessary for a compensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98; 
VAOPGCPREC 23-97. As the evidence shows that the veteran does 
not have any arthritis or instability of the knees, separate 
ratings under DC 5003 and 5257 are not assignable in the 
instant case.

Additionally, he is not shown to have limitation of flexion 
to 30 degrees or limitation of extension to 15 degrees, such 
that a 20 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. The veteran 
has full motion on extension and flexion has been limited to 
110 degrees. When compared with standard range of knee motion 
(0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), the 
veteran's knee motion, even considering his complaints of 
pain, is not shown to warrant additional disability rating. 
More significantly, such findings do not meet the criteria 
for an increased evaluation under either Diagnostic Code 5260 
(requiring flexion limited to 30 degrees or less) or 5261 
(requiring extension limited to 15 degrees or more). 

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher 20 percent rating. The veteran's 
knee range of motion does not meet the criteria for a 
compensable rating (flexion limited to 45 degrees or less and 
extension limited to 10 degrees or less). 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Moreover, 
since the presence of ankylosis is not shown, an evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256 is also not 
warranted. The veteran also does not warrant a rating under 
Diagnostic Codes 5258 or 5259, because there is no evidence 
of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for each knee has not been shown, and the veteran's 
appeal is denied. 


ORDER

An increased rating for chondromalacia patella, left knee is 
denied. 

An increased rating for chondromalacia patella, right knee is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


